NO. 07-05-0395-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 4, 2006



______________________________





TARENCE NIBLETT, APPELLANT



V.



JACK SIKES, APPELLEE





_________________________________



FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;



NO. 05-07-20093; HONORABLE H. BRYAN POFF, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Tarence Niblett perfected this appeal from the trial court’s order affirming the granting of a writ of possession in a forcible entry and detainer suit in favor of appellee Jack Sikes.  The clerk’s record and reporter’s record have both been filed.  After an extension of time was granted, Niblett’s appellate brief was due to be filed by March 27, 2006, but has yet to be filed.  The deadline was further extended to April 17, 2006, by this Court’s notice of April 5, 2006, notifying Niblett of the defect and directing him to file either a brief or a response reasonably explaining the failure to file a brief with a showing that Sikes has not been significantly injured.  The Court also noted that failure to respond might result in dismissal.  Niblett did not respond.

Sikes has filed a motion to dismiss asserting, among other grounds, that Niblett has failed to file a brief.  We render the motion moot and dismiss the appeal for want of prosecution and failure to comply with a directive of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).

Don H. Reavis

    Justice